                                           Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       INTEL CORPORATION,                                Case No. 3:18-cv-02848-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ON MOTION FOR LEAVE TO
                                                  v.                                         FILE A MOTION TO RECONSIDER
                                   9

                                  10       TELA INNOVATIONS, INC.,                           Re: Dkt. Nos. 324, 325
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Among many issues addressed in my order of December 22, 2020 (Dkt. No. 316) (“Prior

                                  14   Order”), I granted summary judgment to Intel Corporation (“Intel”) that several of its products did

                                  15   not literally infringe the patents of Tela Innovations, Inc. (“Tela”). Tela moves for leave to file a

                                  16   motion to reconsider several aspects of that order. Its motion is DENIED.

                                  17           I will exercise my discretion to make several minor modifications and clarifications to the

                                  18   order. See City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 889 (9th

                                  19   Cir. 2001) (“[A]s long as a district court has jurisdiction over the case, then it possesses the

                                  20   inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause seen

                                  21   by it to be sufficient.”). I therefore concurrently file an amended order that supersedes the Prior

                                  22   Order. None of the modifications alters the order’s conclusions or reasoning.1

                                  23           Each party has moved to certify the summary judgment determination for appeal and a

                                  24   hearing on those motions is set for February 17, 2021. Because the amended order does not alter

                                  25   the grants and denials of summary judgment that I previously entered, I do not expect it to make a

                                  26   difference to the parties’ certification motions. However, if either party wishes to withdraw its

                                  27

                                  28
                                       1
                                        For the parties’ ease of reference, I will email counsel a version of track changes showing the
                                       amendments to the Prior Order. The amended order filed on the docket accepts those changes.
                                            Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 2 of 11




                                   1   motion in light of these few alterations and clarifications, it should provide notice prior to the

                                   2   hearing.

                                   3   I.       LEAVE TO FILE A MOTION TO RECONSIDER

                                   4            Civil Local Rule 7-9 governs motions for reconsideration of interlocutory orders prior to

                                   5   “the entry of a judgment adjudicating all of the claims and the rights and liabilities of all the

                                   6   parties in a case.” CIV. L. R. 7-9(a). Under that rule, “any party may make a motion before a

                                   7   Judge requesting that the Judge grant the party leave to file a motion for reconsideration of any

                                   8   interlocutory order on any ground set forth in Civil L.R. 7-9(b). No party may notice a motion for

                                   9   reconsideration without first obtaining leave of Court to file the motion.” Id. Under Rule 7-9(b),

                                  10            The moving party must specifically show reasonable diligence in bringing the motion and
                                                one of the following: (1) That at the time of the motion for leave, a material difference in
                                  11            fact or law exists from that which was presented to the Court before entry of the
                                                interlocutory order for which reconsideration is sought. The party also must show that in
                                  12
Northern District of California




                                                the exercise of reasonable diligence the party applying for reconsideration did not know
 United States District Court




                                  13            such fact or law at the time of the interlocutory order; or (2) The emergence of new
                                                material facts or a change of law occurring after the time of such order; or (3) A manifest
                                  14            failure by the Court to consider material facts or dispositive legal arguments which were
                                                presented to the Court before such interlocutory order.
                                  15
                                       Id. 7-9(b).
                                  16
                                                Even if a motion for leave to file a motion to reconsider does not satisfy Rule 7-9, district
                                  17
                                       courts have the inherent authority to modify interlocutory orders prior to entry of final judgment.
                                  18
                                       Amarel v. Connell, 102 F.3d 1494 (9th Cir. 1996), as amended (Jan. 15, 1997). But generally,
                                  19
                                       “[r]econsideration is appropriate if the district court (1) is presented with newly discovered
                                  20
                                       evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is
                                  21
                                       an intervening change in controlling law” and any other circumstances warranting reconsideration
                                  22
                                       would be “highly unusual.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,
                                  23
                                       1263 (9th Cir. 1993).
                                  24
                                                     A. Diffusion Regions
                                  25
                                                This order assumes familiarity with my Prior Order. I previously found that none of the
                                  26
                                       asserted claims were literally infringed because all required “diffusion regions” and that the
                                  27
                                       Accused Products lacked “diffusion regions.” See Prior Order 7–11. Tela makes two arguments
                                  28
                                                                                           2
Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 3 of 11
Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 4 of 11
Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 5 of 11
Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 6 of 11
Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 7 of 11
                                           Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 8 of 11




                                   1              C. Design Stage Abstractions and Layout Shapes

                                   2           In ruling on one of several dozen of the parties’ discrete arguments on motions to strike

                                   3   and exclude evidence, I partially granted Intel’s motion to strike certain upstream design-stage

                                   4   abstractions and layout shapes on which Tela relied (though I denied it with respect to certain

                                   5   fabrication steps). Prior Order 43–46. The fundamental reason was that the parties had before

                                   6   them the Accused Products themselves, yet many of Tela’s arguments were not geared toward

                                   7   showing that their structure infringed but instead that these abstractions and layout shapes

                                   8   demonstrated infringement in spite of any facts about the structure. As a result, I concluded that

                                   9   reliance on them ran afoul of the Federal Circuit’s instructions, would alternatively be excluded on

                                  10   evidentiary grounds, and would not create a genuine dispute of material fact if admitted. Id.

                                  11           Tela contends that the Prior Order effectively established a rule that only direct evidence,

                                  12   but not circumstantial evidence, could show infringement, in violation of the rules to the contrary.
Northern District of California
 United States District Court




                                  13   Mot. 18–19. That is incorrect. I did not exclude that evidence based on a distinction between

                                  14   circumstantial and direct evidence. The Prior Order explicitly recognized that there is no special

                                  15   rule excluding circumstantial evidence of infringement. Prior Order 43. The Prior Order instead

                                  16   held that there was not sufficient evidence that these abstractions or layout shapes were reflective

                                  17   of the products but that the physical products were accessible to and understood by both parties.

                                  18           Even if exclusion of this evidence were erroneous, it would not alter the summary

                                  19   judgment decision because, as the Prior Order recognized, these abstractions and layout shapes

                                  20   would not create a genuine dispute about any of the essential facts if admitted.4

                                  21              D. Pre-Suit Damages

                                  22           I also found that Tela had not adequately disclosed the basis for pre-suit damages that its

                                  23   damages expert awarded. See Prior Order 53–54. I noted that Intel has served interrogatories that

                                  24   requested such disclosure but that Tela’s responses were only objections or incorporations of its

                                  25

                                  26   4
                                         Tela also asserts that “the Court ignored the material fact that Tela is not relying on the design
                                  27   documents and layouts in isolation, but rather in addition to direct evidence of the Accused
                                       Products through teardown images.” Mot. 19. It is unclear how that would alter the decision on
                                  28   the motion to strike and exclude, which only excluded reliance on the design documents and
                                       layouts and explicitly acknowledged Foty’s reliance on teardowns. Prior Order 45.
                                                                                         8
                                        Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 9 of 11




                                   1   contentions. Id. 53.

                                   2          Instead of pointing to a damages disclosure or interrogatory response, Tela’s Opposition

                                   3   cited a sentence from Section VI of its Patent Local Rule 3-1 disclosures that I discussed in the

                                   4   Prior Order and that Intel responded to in its Reply. Dkt. No. 259-3 at 23. Section VI dealt with

                                   5   the basis for Tela’s allegations of willful infringement (not damages). Tela represented that this

                                   6   disclosure “in and of itself, moots Intel’s claim.” Id. The sentence stated that “Intel itself alleges

                                   7   that it became aware of an assertion by Tela of . . . the asserted patents . . . in August 2014 when

                                   8   Tela sent Intel a list of certain patents for a licensing discussion.” Id. In the Prior Order, I

                                   9   explained that “I fail to see how this disclosure would put Intel on notice concerning even the

                                  10   basic facts required.” Prior Order 53. That is especially so as Tela’s damages expert assessed pre-

                                  11   suit damages from earlier than August 2014 and because it is unclear how being sent a list of

                                  12   patents one has rights in would be sufficient.
Northern District of California
 United States District Court




                                  13          Tela now relies on two parts of those 3-1 disclosures that it did not cite. First, it cites a

                                  14   different section of those disclosures than Section VI in which the cited statement appeared. That

                                  15   section explicitly concerns the damages period and does contemplate “[d]amages for

                                  16   infringement” as beginning in 2012 (at least for those patents issued by then). See Mot. 21–22.

                                  17   Although those disclosures were in an infringement contention, they do appear to plausibly put

                                  18   Intel on notice that the damages period would extend to the pre-suit damages assessed by the

                                  19   expert. Second, Tela cites some statements from the section in which the above statement did

                                  20   appear, on willful infringement. It is far less clear that those statements would put Intel on

                                  21   adequate notice that Tela was pursuing pre-suit damages on this basis. While they do concern

                                  22   Intel’s purported knowledge prior to the suit, none disclose that pre-suit damages will be pursued

                                  23   on that basis. The point of our disclosure requirements, though, is to ensure that the other party

                                  24   can fairly defend against contentions, not just that some underlying facts are disclosed

                                  25   unconnected from the basic theories they will support. The disclosure would therefore have to

                                  26   fairly inform Intel that pre-suit damages were being sought and on what broad basis, which this

                                  27   second disclosure does not. Accordingly, it appears that the first disclosure but not the second

                                  28   may have been adequate.
                                                                                          9
                                           Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 10 of 11




                                   1           The problem with the more plausible first disclosure is that Tela did not raise it. Again, the

                                   2   only concrete statement Tela raised was the one about “August 2014” described above. Tela seeks

                                   3   to get around this by now calling that statement “exemplary” and pointing out that, in its

                                   4   Opposition, it said that the disclosure included, “among numerous bases,” the statement. Mot. 22–

                                   5   23. Tela therefore argues that the Prior Order ignored the remainder of the 3-1 disclosure.

                                   6   Reading Tela’s Opposition liberally, it fairly directed me and Intel to Section VI of the disclosure,

                                   7   because that is the section in which the cited statement falls. (Even in that case, Tela did not

                                   8   actually cite anything further from it, but I nonetheless reviewed it in ruling on the motion.) But,

                                   9   as explained above, it is not in itself a sufficient disclosure.

                                  10           Because the more plausible disclosure was not cited, Tela argues that the failure of the

                                  11   Prior Order was not “consider[ing] the entirety of Tela’s P.L.R. 3-1 disclosure.” Mot. 23

                                  12   (emphasis added). But Tela cannot vaguely gesture to the entirety of a 3-1 disclosure and call it a
Northern District of California
 United States District Court




                                  13   day. It is not the role of a court to sift through 56 pages of disclosures (especially when this

                                  14   particular dispute was only one of several dozen) merely because a party cites a single statement,

                                  15   does not cite any others, and now brands that statement “exemplary.” Tela is intimately familiar

                                  16   with its disclosures; I am not. Moreover, its failure to cite other statements prejudiced Intel, which

                                  17   responded to the cited statement in particular, as would be natural, but had no opportunity to

                                  18   respond to the paragraphs Tela now cites. See Dkt. No. 270-4 at 13. Because the adequacy of this

                                  19   disclosure, even on Tela’s account, had to be derived from documents in which such disclosures

                                  20   do not usually appear, its lack of citation is even less helpful. If this disclosure is so on point, it is

                                  21   unclear why Tela did not point to it. Tela says that “space constraints” required it to omit this

                                  22   information in favor of the “exemplary” statement, Mot. 23, but (1) adding a few extra sentences

                                  23   to cite the pertinent information is not onerous or overly space-consuming; (2) the statement is not

                                  24   truly exemplary as it is pulled from a different section of the disclosure; and (3) in any event,

                                  25   parties must always contend with space constraints, which are not an excuse to raise something for

                                  26   the first time in a motion to reconsider.5

                                  27
                                       5
                                  28    Tela is incorrect that it adequately raised this at the hearing. Its slides do not reference the other
                                       portions of the 3-1 disclosures with any particularity. Tela relies on portions of the hearing when
                                                                                          10
                                           Case 3:18-cv-02848-WHO Document 346 Filed 02/11/21 Page 11 of 11




                                   1            I do not know what the outcome would have been if Tela had raised this portion of its

                                   2   disclosure earlier and Intel had a chance to respond. But reopening the issue would countenance a

                                   3   party’s ability to reference specific portions of a document, omit reference to other portions, and

                                   4   then successfully move to reconsider because the court did not scour the entire document, no

                                   5   matter how long or complex, to find the omitted information and recognize its alleged relevance.

                                   6   That dog won’t hunt.6

                                   7   II.      MOTION TO SEAL

                                   8            Tela moves to seal certain information in its filings. Separately pending before me is the

                                   9   parties’ joint renewed motion to seal related to the Prior Order. I will rule on the current motion to

                                  10   seal when that comprehensive renewed motion is decided because it covers the same ground. I

                                  11   will issue an unredacted version of this order if necessary.

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13          Dated: February 11, 2021

                                  14

                                  15
                                                                                                      William H. Orrick
                                  16                                                                  United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   its counsel discussed the adequacy of its disclosures, but the statements it cites are all general
                                       statements such as, “[i]n the Patent Local Rule 3-1 disclosures, we set up all the ways that Intel
                                  23   was on notice about Tela’s patents and their infringement” and “[i]f we look at those 3-1 and 3-8
                                       disclosures, that explicitly says that Tela will be relying on the time from December of 2012,
                                  24   depending on the patents.” See Mot. 21 n.4 (citing Dkt. No. 313 at 79:9–81:7). The most
                                       reasonable understanding is that this argument was not intended to do anything but reflect what
                                  25   Tela said in its brief. Counsel at the hearing did not point to the separate timing section of the
                                       disclosures that was not cited in its brief.
                                  26   6
                                         Tela is correct that one footnote in the Prior Order was erroneous. Footnote 15 treated a footnote
                                  27   in Tela’s Opposition as being related to the discussion on pre-suit notice when, in reality, Tela’s
                                       footnote was from the preceding section of the Opposition. That explains why it appeared so
                                  28   irrelevant to the issue, as the Prior Order observed. I will remove the footnote (which was not
                                       material) from the amended order.
                                                                                          11
